Citation Nr: 0302968	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  02-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic right 
ankle sprain, currently rated 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Houston, Texas, Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 10 percent for chronic 
right ankle sprain and his application to reopen his 
previously denied claim of entitlement to service connection 
for a low back disability for failure to submit new and 
material evidence.  During the course of the appeal, the 
claim was transferred to the Waco, Texas, VA Regional Office 
(RO) which is the current agency of original jurisdiction.


FINDINGS OF FACT

1.  Chronic right ankle sprain is currently manifested by 
subjective complaints of joint pain which produces marked 
limitation of motion.

2.  A rating decision of January 1998 denied service 
connection for a low back disability; the veteran was 
notified of that adverse determination but failed to initiate 
an appeal, and that decision became final after one year.  

3.  A rating decision of July 1999 denied the veteran's 
application to reopen his claim of service connection for a 
low back disability for failure to submit new and material 
evidence.

4.  In September 2001, the claimant undertook to reopen his 
claim for service connection for a low back disability by 
submitting additional evidence.

5.  The additional evidence submitted to reopen the claim for 
service connection for a low back disability includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for chronic 
right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5271 (2002).   

2.  New and material evidence having been submitted to reopen 
the claim for service connection for a low back disability, 
that claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion, and to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

With respect to the issue of entitlement to an increased 
rating for chronic right ankle sprain, the Board notes that 
the RO has provided the veteran with notice of the VCAA-
compliant duty-to-assist provisions of the revised version of 
38 C.F.R. § 3.159 in a Supplemental Statement of the Case 
dated January 2003.  He has been provided with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence to support his claim.  He has also been made 
aware of the information and evidence necessary to 
substantiate his claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim for an 
increased rating for a right ankle disability during the 
course of this appeal.  He has also been provided with 
current VA examinations in January 2002 and May 2002 which 
address the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that 
pertains to his ankle disability which has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  Under 
these circumstances the obligations required by 38 U.S.C.A. 
§§ 5103 and 5103A are considered met and no further 
development in this regard is necessary.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

(a.)  Factual Background and Analysis:  Entitlement to an 
increased evaluation for chronic right ankle sprain, 
currently rated 10 percent disabling.

Service connection has been in effect for chronic right ankle 
sprain since March 1989.  This appeal arises from a February 
2002 decision which responded to the veteran's application 
for a rating increase which was filed with VA in September 
2001.  In this regard, we note that where the veteran's 
entitlement to compensation has already been established and 
an increased disability rating is at issue, we need only 
address the pertinent evidence demonstrating his present 
level of impairment caused by his right ankle disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent evidence addressing the issue of entitlement to an 
increased rating for chronic right ankle sprain includes the 
following:

VA outpatient medical records show that the veteran was 
treated for complaints related to his right ankle during the 
period from 1999 - 2002.  The records show that he ambulated 
with a cane which he used to maintain balance and that he was 
prescribed narcotic pain medication (i.e., Tylenol with 
codeine) to relieve his symptoms.  Pertinent oral testimony 
which was presented at a January 2003 hearing at the RO 
before the undersigned shows that the veteran experienced 
right ankle swelling and severe pain which was nearly 
constant and which he described as being a 10 on a scale of 1 
to 10.  According to his testimony, the veteran could not 
walk a distance of more than one city block before needing to 
stop and rest secondary to ankle pain.  He also indicated 
that his right ankle disability adversely affected his 
driving abilities and he attributed two prior automobile 
accidents to his inability to control his right ankle and 
foot.

The report of a January 2002 VA examination shows in 
pertinent part that the veteran complained of pain, stiffness 
and swelling in his right ankle which were precipitated by 
walking distances greater than 100 feet.  He treated his 
symptoms with daily doses of Tylenol and occasional 
application of a pain-relieving topical medication.  He 
indicated that he experienced flare-ups of moderate pain up 
to two times per week which would last the entire day.  He 
used a cane to ambulate.  No ankylosis, malunion of the ankle 
joint, or joint instability, dislocation or subluxation was 
observed on examination.  The veteran was able to dorsiflex 
his right ankle to 20 degrees.  Plantar flexion of his right 
ankle was to 45 degrees.  There was no indication of painful 
motion, weakened movements against strong resistance, or 
heat, redness or tenderness on examination.  X-ray films of 
the right ankle which were taken in 1997 were deemed to be 
within normal limits.  The diagnosis was right ankle sprain.

The report of a May 2002 VA examination shows that the 
veteran presented with complaints of right ankle pain which 
he treated with Tylenol 3 (Tylenol with codeine).  Objective 
examination revealed pain on range of motion testing with 
limitation of right ankle strength secondary to pain.  There 
was also pain on palpation but no evidence of joint effusion 
or edema.  He was not able to dorsiflex his right ankle 
beyond zero degrees.  Plantar flexion was to 30 degrees with 
subjective complaints of pain on all motion.  No instability 
of the ankle joint was observed.  Current X-rays of the right 
ankle were deemed to be unremarkable.  The pertinent 
diagnosis was right ankle injury.  For purposes of assessing 
functional loss of the right ankle due to pain and 
symptomatic flare-up, the reviewing physician determined in 
her report that the veteran was experiencing a period of 
exacerbation of his right ankle disability at the time of the 
examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

Chronic ankle sprain is rated under the criteria for 
limitation of motion of the ankle as contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The schedule provides for the 
assignment of a 10 percent evaluation when the evidence 
demonstrates moderate limitation of ankle motion.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates marked limitation of ankle motion.  The schedule 
does not provide for a rating greater than 20 percent for 
limitation of ankle motion.  

With regards to the veteran's service-connected chronic 
right ankle sprain, the Board finds that the disability 
picture presented by the current medical evidence more 
closely approximates the criteria contemplated by the rating 
schedule for a 20 percent evaluation for marked limitation 
of motion.  For purposes of compliance with DeLuca v. Brown, 
8 Vet. App. 202 (1995), we note that the findings obtained 
on VA examination in May 2002 were taken during a period of 
elevated symptomatology in which the veteran's right ankle 
disability was at its worst.  During the examination he 
experienced pain on all motion with tenderness on palpation, 
zero degrees of dorsiflexion and 30 degrees of plantar 
flexion.  Notwithstanding the absence of other disabling 
symptoms such as joint instability, the veteran's subjective 
accounts of pain and his inability to dorsiflex his right 
ankle beyond zero degrees indicates that he has marked 
limitation of motion as contemplated by Diagnostic Code 5271 
of the rating schedule.  Therefore, resolving all doubt in 
the claimant's favor, we find that the facts of the case 
warrant the assignment of an increased evaluation from 10 
percent to 20 percent for chronic right ankle sprain.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This increased rating 
award is subject to the applicable laws and regulations 
which govern awards of VA compensation benefits.  See 38 
C.F.R. § 3.400 (2002).

The Board has considered the provisions of other Diagnostic 
Codes contained in 38 C.F.R. § 4.71a for rating the veteran's 
right ankle disability.  In this regard, we note that 
Diagnostic Codes 5270 and 5272 pertain to rating ankle 
impairment due to ankylosis, Diagnostic Code 5273 pertains to 
rating ankle impairment due to deformity as a result of 
malunion of the os calcis or the astragalus, and Diagnostic 
Code 5274 pertains to rating ankle impairment due to 
residuals of an astragalectomy.  As the medical evidence does 
not show that any of the aforementioned conditions are 
present, the provisions of these Codes are not currently 
applicable for rating the veteran's right ankle disability.

The applicable rating schedule does not provide for greater 
than a 20 percent rating for chronic right ankle sprain.  The 
Board notes that the veteran is disabled by other 
disabilities in addition to his right ankle disability and 
that there is no evidence of an exceptional or unusual 
disability picture associated with the right ankle 
disability, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board concludes that discussion of 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002) is not 
warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


 (b.)  Factual Background and Analysis:  Whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a low 
back disability.

The veteran's service medical records are unavailable for 
inclusion in the evidence and are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center.  His dates of service were from January 1948 to March 
1948.  The claims folder shows that he had reported on 
several occasions that he was medically discharged from 
active duty due to disability resulting from traumatic 
injuries of his right ankle and low back which were sustained 
during basic training.  

The veteran filed his original claim for VA compensation for 
a low back disability in July 1997.  In support of his claim, 
he submitted VA medical records showing treatment for chronic 
low back pain and also several lay witness statements in 
which his witnesses alleged that they had personal knowledge 
of the veteran's back injury in service or knew of his 
history of low back problems since his separation from active 
duty.  

The veteran's claim of entitlement to service connection for 
a low back disability was denied in a January 1998 RO rating 
decision after the above evidence was reviewed.  Notice of 
this denial was issued to the veteran in January 1998.  
However, a timely appeal of this rating decision was never 
perfected and the denial became final.  Since then he has 
applied to reopen his low back disability claim in May 1999 
and submitted VA medical records dated 1988 - 1999 showing 
treatment for chronic low back pain; this application was 
denied for failure to submit new and material evidence in a 
July 1999 decision.

In September 2001, the veteran again applied to reopen his 
previously denied claim of service connection for a low back 
disability.  In the course of the RO's adjudication of this 
application, written correspondence dated March 2002 was 
received from a private registered nurse, Ms. L.B.C., who 
presented the following statement:

"I. . . hereby declare from my vivid 
recollection that (the veteran) upon his return 
to Waco, Texas (1948) received treatments for his 
back pain and swollen right ankle at the office 
of (A.T.B.), M.D., who was my father.

It is my opinion as a professional registered 
nurse that it is more likely than not the current 
low back pain has progressed in severity (and) I 
believe (it is) related to his injuries while in 
the military and treated by Dr. (A.T.B.) in 
1948."

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed. Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 C.F.R. § 20.200 (2002).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under 38 C.F.R. § 3.104(a) (2002), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand." Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This presumption is made only for the purpose of determining 
whether the case should be reopened.  Once the evidence is 
found to be new and material and the case is reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies.  Justus, 3 Vet. App. at 513.  

The undersigned finds the March 2002 statement of the private 
registered nurse, L.B.C, to be new and material evidence.  
The statement was presented by a medical professional who 
specifically associates the veteran's low back disability 
with his period of military service.  Though the probative 
value of this statement remains to be determined in a later 
decision on the merits, the statement itself meets the 
standards of new and material evidence.  Specifically, it is 
not cumulative of the other evidence of record and it is 
relevant and probative of the issue on appeal.  It is also of 
such significance that the case must be reopened for a de 
novo review.  Therefore, the claim of entitlement to service 
connection for a low back disability is reopened.  

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection, the Board has 
determined that further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted 38 C.F.R. § 19.9(a)(2).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
matter.



ORDER

Subject to the law and regulations governing entitlement to 
monetary benefits, an increased evaluation to 20 percent for 
chronic right ankle sprain is granted.

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for a low back disability, the appeal is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

